       Case 5:20-cv-00179-TES-MSH Document 9 Filed 11/02/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


SHANE NICHOLS,

        Petitioner,

v.                                                     CIVIL ACTION NO.
                                                      5:20-cv-00179-TES-MSH
STATE OF GEORGIA,

        Respondent.



                                          ORDER



        Before the Court is a motion for appointed counsel filed by pro se Petitioner

 Shane Nichols, a prisoner most recently confined in the Johnson State Prison in

 Wrightsville, Georgia. [Doc. 8]. On October 2, 2020, the Court dismissed Petitioner’s

 petition for writ of habeas corpus seeking relief pursuant to 28 U.S.C. § 2254 because

 Petitioner failed to (1) comply with the Court’s previous order to recast his Petition on

 the Court’s standard form and (2) respond to the Court’s order directing him to show

 cause why his lawsuit should not be dismissed. See generally [Doc. 6].

        Petitioner has now filed a motion for appointed counsel in which he also states

 that he “would like to move forward and file the federal Habeas” and “wish[es] to have

 legal counsel to file the application, or proper rules and guidelines to do so” himself.

 [Doc. 8, p. 2]. The Court already denied Petitioner’s earlier request for appointed
      Case 5:20-cv-00179-TES-MSH Document 9 Filed 11/02/20 Page 2 of 2




counsel, dismissed the Petition for failure to comply, and closed this action. [Doc. 4];

[Doc. 6]. Because Petitioner’s Petition was dismissed without prejudice, however, he

may simply refile his Petition as a separate action. The pending motion [Doc. 8] is

therefore DENIED as moot. The Clerk is DIRECTED to provide Petitioner with a copy

of the Court’s standard forms that Petitioner may use if he chooses to refile this action.

       SO ORDERED, this 2nd day of November, 2020.

                                          S/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             2
